                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                 AT COVINGTON

CRIMINAL ACTION NO. 14-3-DLB-CJS

UNITED STATES OF AMERICA                                                     PLAINTIFF


v.                                        ORDER


EDGAR PAOLOMARES, F/K/A
JORGE GARZA                                                                 DEFENDANT

                        * *   * *   * *   * *       * *   * *   * *   * *

       This matter is before the Court upon the sealed Report and Recommendation

(“R&R”) of United States Magistrate Judge Candace J. Smith, in which she recommends

that Defendant’s term of supervision be revoked and that he be sentenced to a term of

imprisonment of 18 months, with no supervised release to follow. See (Doc. # 47 at 16).

The Defendant having waived his right to object to the R&R and to allocute prior to final

sentencing, see (Doc. # 48), and the Court being otherwise sufficiently advised,

       IT IS ORDERED as follows:

       (1)    The Report and Recommendation (Doc. # 47) is hereby adopted as the

findings of fact and conclusions of law of the Court;

       (2)    Defendant is found to have violated the terms of his supervised release;

       (3)    Defendant is sentenced to the custody of the Attorney General for a period

of eighteen (18) months, with no supervised release to follow; and

       (4)    Defendant’s sentence is to be served consecutive to any other sentence,

with the exception of Defendant receiving credit against both his 48-month sentence



                                                1
 
imposed by the Southern District of Ohio and his final revocation sentence imposed by

this Court for the time served in local federal custody from January 11, 2019 until he is

designated by the Bureau of Prisons and transferred to the designated facility.

       A Judgment shall be entered concurrently herewith.

       This 12th day of April, 2019.




J:\DATA\ORDERS\Covington Criminal\2014\14-3 Order Adopting R&R re Supervised Release.docx

 




                                              2
 
